    Case: 3:18-cv-00412-WHR Doc #: 11 Filed: 04/21/20 Page: 1 of 1 PAGEID #: 35




                           IN THE UNITED S TATES DIS TRICT COURT
                            FOR THE S OUTHERN DIS TRICT OF OHIO
                                     WES TERN DIVIS ION

 TIFFANY L. FLANNERY,                                :
                   Pla in tiff,
          v.                                                 Ca s e No. 3:18-cv-412
                                                     :
 RIVERS IDE RES EARCH                                        J UDGE WALTER H. RICE
 INS TITUTE,
                                                     :
                   De fe n d a n t.




          DECIS ION AND ENTRY S US TAINING J OINT MOTION TO S TAY
          PROCEEDINGS PENDING MEDIATION (DOC. #9); OVERRULING AS
          MOOT J OINT MOTION TO CONTINUE TRIAL DATE AND S ET
          DIS POS ITIVE MOTION DEADLINE (DOC. #8)




         Th is m a tte r w a s re ce n tly re fe rre d to Ma g is tra te J u d g e S ha ro n L. Ovin g to n

fo r m e d ia tio n , w h ich is cu rre n tly s che d u le d to ta ke p la ce o n Ap ril 29, 2020. Fo r

g o o d ca u s e s h o w n , th e Co u rt S US TAINS th e p a rtie s ’ J o in t Mo tio n to S ta y

De a d lin e s a n d Pro ce e d in g s , Do c. #9. All de a d lin e s a n d p ro ce e d in g s in th is m a tte r

a re S TAYED pe n d in g th a t m e d ia tio n . Th e p a rtie s ’ J oin t Mo tio n to Co n tin u e Tria l

Da te a n d S e t Dis p o s itive Mo tio n De a d lin e , Do c. #8, is OVERRULED AS MOOT.




Da te : Ap ril 21, 2020                             /s/ Walter H. Rice (tp - per Judge Rice authorization
                                                    WALTER H. RICE
                                                    UNITED S TATES DIS TRICT J UDGE
